 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    AGUSTIN BENITEZ, CARLOS                           No. 1:18-cv-01484-DAD-SKO
      MORALES, and STEVEN VILLAREAL,
12    on behalf of themselves and all others
      similarly situated,
13                                                      ORDER GRANTING JOINT STIPULATION
                         Plaintiffs,                    TO STAY
14
              v.                                        (Doc. No. 18)
15
      WESTERN MILLING, LLC and KRUSE
16    INVESTMENT COMPANY, INC.,
17                       Defendants.
18

19           On February 11, 2019, the court issued an order staying this action for one hundred and

20   fifty (150) days pursuant to the stipulation of the parties to allow them to engage in a global

21   mediation of all matters presently before the court. (Doc. No. 15.) As required by that order, on

22   May 20, 2019, the parties filed a joint status report informing the court that they have “reached a

23   tentative settlement agreement” and are “working on a long form settlement agreement and the

24   details of the settlement.” (Doc. No. 17 at 2.) On that same date, the parties filed the pending

25   stipulation seeking to have this action stayed for an additional one hundred and eighty (180) days

26   to allow them to prepare a global long form settlement agreement. (Doc. No. 18.) The parties

27   stipulate that extending the current stay will allow them to settle a related matter—Villarreal v.

28   /////
                                                        1
 1   Perfection Pet Food, JAMS Ref. No. 1100087703—that must be resolved prior to finalizing the

 2   pending action. (Id. at 3.)

 3           Having carefully reviewed the entire file and the parties’ stipulation, the court finds good

 4   cause to further stay the proceedings in this case. Accordingly, and pursuant to the parties’

 5   stipulation,

 6           1.     The stay in this action is extended until January 3, 2020;

 7           2.     Defendants may refile their notice of motion and motion to dismiss after the

 8                  expiration of the stay;

 9           3.     The scheduling conference is continued to March 10, 2020;

10           4.     The joint scheduling report is now due on March 3, 2020;

11           5.     All previously set hearings, dates, and deadlines, are vacated;

12           6.     The parties shall file a joint status report every fifty (50) days updating the court

13                  on the status of the global long form settlement agreement; and

14           7.     The parties are required to notify the court that the global long form settlement

15                  agreement has been finalized within three (3) days of that occurring.

16   IT IS SO ORDERED.
17
         Dated:     May 21, 2019
18                                                      UNITED STATES DISTRICT JUDGE

19

20
21

22

23

24

25

26
27

28
                                                        2
